DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 09/11/2020.  These drawings are accepted by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, to correct an error in claim numbering:

IN THE CLAIMS:

Amend Claims 12 and 13 as follows:
“
12. (New) The medical accelerator treatment head according to claim 11, wherein the conversion mechanism includes a linear guide extending in a first direction and a sliding component slidable along the linear guide;
the sliding component is provided with a first sliding groove and a second sliding groove along a second direction, an end portion of the connecting component is matched with and extended into the first sliding groove, the displacement sensor is connected to the second sliding groove; and
the second direction is perpendicular to the first direction.
13. (Currently Amended) The medical accelerator treatment head according to claim 12, wherein the linear guide of the jaw position detection apparatus is fixed on the arc gear ring mounting base.”

Amend Lines 14-15 of Claim 16 as follows, to correct a simple typographical and grammatical error: 
“gear rings and wherein the two rotary gear are configured to move in an arc along the two arc gear rings under driving of a motor.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a jaw position detection apparatus, configured to detect position information of at least one moving jaw, the jaw position detection apparatus comprising: a connecting component fixed on a jaw; a conversion mechanism connected to the connecting component; wherein the conversion mechanism is configured to convert a motion of the connecting component into a motion when the connecting component moves with the jaw; and, a displacement sensor connected to the conversion mechanism, and configured to detect displacement information of the motion of the conversion mechanism.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said jaw moves in an arc and the conversion mechanism has a linear movement, such that the arcuate motion of said jaws is converted to a linear movement of the conversion mechanism by said connection mechanism, in the manner as required by Claim 1.
With respect to Claim 9, the prior art of record teaches many of the elements of the claimed invention, including a medical accelerator treatment head, comprising at least one moving jaw, the medical accelerator treatment head further comprising a jaw position detection apparatus, wherein the jaw position detection apparatus includes: a connecting component, fixed on a jaw; a conversion mechanism, connected to the connecting component; wherein the conversion mechanism is configured to convert a  motion of the connecting component into a separate motion when the connecting component moves with the jaw; and a displacement sensor, connected to the conversion mechanism, and configured to detect displacement information of the motion of the conversion mechanism.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said jaw moves in an arc and the conversion mechanism has a linear movement, such that the arcuate motion of said jaws is converted to a linear movement of the conversion mechanism by said connection mechanism, in the manner as required by Claim 9.
With respect to Claim 16, the prior art of record teaches many of the elements of the claimed invention, including a medical accelerator treatment head, comprising: at least one jaw; a jaw position detection apparatus; wherein the jaw position detection apparatus includes: a connecting component fixed on a jaw; a conversion mechanism connected to the connecting component; wherein the conversion mechanism is configured to convert a motion of the connecting component into a separate motion when the connecting component moves with the jaw; a displacement sensor, connected to the conversion mechanism, and configured to detect displacement information of the motion of the conversion mechanism; at least one motor; two arc gear rings; and, a plurality of rotary gears, wherein two rotary gears are disposed at two sides of each jaw corresponding to the two arc gear rings, and the two rotary gears are matched with the two arc gear rings; and wherein the two rotary gear are configured to move in an arc along the two arc gear rings under driving of a motor.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said jaw moves in an arc and the conversion mechanism has a linear movement, such that the arcuate motion of said jaws is converted to a linear movement of the conversion mechanism by said connection mechanism, in the manner as required by Claim 16.
Claims 2-8, 10-15, and 17-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Brewer (US 3,115,580), Pastyr, et al. (US 6,730,924 B1), and Hashimoto (US 2011/0049395 A1) teach MLC for x-ray systems, wherein linear movement of jaws/diaphragm plates are effected by a rotational movement of a driving element, but not in an arcuate movement of the jaws of the collimator; Strommer, et al. (US 2006/0050843 A1) teaches an x-ray sensor with an arcuate movement caused by a linear driving mechanism, so that the sensor faces the source at all times, but not for a collimator leaf driving mechanism, which is effected by simple linear driving; and the co-pending application 17/168967 teaches connection and moving assembly connections for movement of MC leaf/jaws, but without arcuate movement of the leaves/jaws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/22/2022